Citation Nr: 1415018	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-47 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to residuals of a traumatic brain injury (TBI), to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2005, to include service in Iraq from March to September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The medical evidence shows a diagnosis of a cognitive disorder not other specified due to a TBI.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider this disorder as part of the issue on appeal.

The issue of entitlement to service connection for chronic fatigue syndrome as secondary to the service-connected posttraumatic stress disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran engaged in combat with the enemy and that he injured his head during an in-service rocket attack that occurred within a few feet of where he was standing and in which he was thrown several feet from where he was standing.

2.  The evidence is equipoise as to whether the Veteran has residuals of traumatic brain injury, to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder, from an in-service rocket attack. 


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, residuals of traumatic brain injury, to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder, were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b)  provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 0 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Analysis

The weight of the evidence shows that the Veteran engaged in combat with the enemy and that he was injured during an in-service rocket attack.  The statements of the Veteran, a major, and a sergeant show that in April 2004 the appellant was outside a motor pool when a rocket landed within a few feet of him and that the blast lifted him into the air, which resulted in him landed a few feet away.  The major and the sergeant reported that the Veteran differently in the days and weeks following this incident in which he would not leave the compound and spent most of his time in quarters.  The claimant would not go to the chow hall, and the major and sergeant had to bring back food for the appellant.

There are conflicting medical evidence on whether the Veteran has residuals of a TBI, to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder, from an in-service rocket attack.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

Private treatment records from August 2006 reveal that the Veteran received emergency room treatment for headaches and left hand spasm.

VA treatment records show that in January 2008 the assessments by Dr. M. included positive TBI screen and headaches that may be related to a TBI.  In February 2008, the appellant underwent a TBI second level evaluation and a VA medical doctor opined that the findings were consistent with a diagnosis of TBI.  That doctor also gave impressions of seizure activity and headaches.  In March 2008 the assessments included mild TBI and possible seizure activity.  In April 2008 the Veteran reported that he had been having headaches for past two years.  It was noted that he had a history of a TBI and that the differential diagnoses included TBI-related migraine headaches.  The assessments included possible seizures.  

A May 2008 private treatment record indicated that the Veteran had a seizure.  

A June 2008 VA treatment record noted the treatment that resulted in a diagnosis of a seizure in which the appellant did not lose consciousness or convulse but instead was paralyzed on the left side.  The assessments by Dr. M. were headaches and paralysis with the doctor opining that the episode was a likely Todd's paralysis related to the migraine.  In July 2008, that same VA doctor noted that the Veteran continued to have headaches and "seizure" activity in which he did not bite his tongue or loss consciousness.  The assessment was migraine headaches with associated neurological dysfunction, specifically Todd's paralysis or partial seizures.  

In August 2008, Dr. B, a VA doctor, noted that the appellant had episodes that appear consistent with the diagnosis of complicated migraine headaches - i.e., migraine headaches with associated neurological deficits - rather than seizures and that the recent electroencephalography (EEG) did not show epileptiform activity and a magnetic resonating imaging (MRI) scan of the brain was normal.  In an addendum, Dr. B. noted that there are two negative EEG's, which does not completely rule out a seizure disorder but makes this diagnosis much less likely.  

An October 2008 VA treatment record reveals that Dr. M. advised the Veteran to dispute the denial of the claim of entitlement to service connection for residuals of a TBI.

A February 2009 VA neuropsychological evaluation to assess current cognitive functioning showed that both the traumatic brain injury and PTSD were likely affected the Veteran's performance in sustained attention and processing speed task.  The Axis I diagnoses included cognitive disorder not otherwise specified.  It was recommended that the appellant apply for service connection for TBI-related cognitive difficulties as well as seizure-like episodes beginning post-TBI.

A February 2009 driver medical evaluation shows that a VA doctor diagnosed partial absent seizures.

May and July 2009 VA treatment records show a diagnosis of TBI.  A May 2009 VA treatment record reflects that a VA physician's assistant made an assessment of a negative seizure disorder based on negative EEG's.

A September 2009 VA treatment record shows that Dr. B. noted that it was difficult to characterize episodes that appear consistent with a diagnosis of seizures versus complicated migraine headaches with associated focal neurological deficits.  Dr. B. noted that while the neurological examination remains normal, there were certainly episodes that were without a headache component that would be consistent with a seizure event.  

VA treatment records show that in January 2010 the Veteran had a car accident in which the emergency first responders team noted that he was in a state of seizure when he was found at the scene.  The emergency room doctor based on observations in the emergency room diagnosed a seizure disorder.  In February 2010, Dr. B. diagnosed headaches and a seizure disorder.  Dr. B. noted that while there were a couple of normal EEG's reported, the episodes may be seizures and that the event leading to a car accident sounds consistent with a seizure.

In a February 2010 statement, Dr. B. noted that he reviewed the VA neurology clinic records and examined the Veteran.  The doctor noted that a letter from a major confirmed that the appellant in April 2004 was a few feet away from an impact of a rocket.  The physician indicated that the claimant's inability to provide details and his acting differently for days and weeks following the attack were consistent with a TBI.  Dr. B. added that other new cognitive and emotional symptoms have been present since the return following this injury, including difficulties with attention, concentration, memory, and global executive function and that these problems have led to a diagnosis of a TBI.  The doctor noted that it was entirely possible that the seizures and headaches were related to the rocket injury.  The physician noted that it was not unusual for some EEG's to be negative even when a patient is having clinical seizures because the recordings represent brief, 40-to-60-minute recording and seizure discharges may not occur during those brief periods.  Dr. B. added that the clinical descriptions obtained by the Veteran's mother and reported by the police at the site of the claimant's car accident were very suggestive of seizures and that for this reason additional medications have been started to try to control these events.  Dr. B. concluded that based on his review of the VA records and the Veteran's personal records, it was at least as likely as noted that his TBI was the result of the in-service rocket attack.  

VA treatment records show that in March 2010 a VA psychologist diagnosed cognitive disorder not otherwise specified.  April 2010 VA hospitalization records show a diagnosis of cognitive disorder not other specified status post traumatic brain injury.  

A June 2010 VA general medical examination report shows a diagnosis of headaches.  The examiner noted that the description of the headaches was not consistent with a diagnosis of migraine headaches by themselves but that migraine headaches was the most precise diagnosis that can be given.

The June 2010 VA TBI examination report shows that the examiner concluded that there was no persuasive evidence of the Veteran having a TBI during service from a rocket attack.  The doctor noted that there was no report of any issue related to a TBI in the service treatment records and that VA treatment records did not report any issues about a TBI until about January 2008.  The neurologist indicated that the appellant's contention that a TBI in service from a rocket attack in April 2004 necessitated the April 2006 private emergency room treatment was not consistent with the current understanding of TBI due to the amount of intervening time between the injury and treatment because residual problems from a TBI would not be expected to emerge two years after the occurrence of a TBI.  The examiner added that the buddy statements do not provide evidence to substantiate a diagnosis of TBI.

As for the headaches, the June 2010 VA TBI examiner noted that there was no persuasive evidence of any service-related headaches.  The doctor noted that there was no significant report of headaches in the service treatment records.  With regard to the headaches being a residual of a TBI, the neurologist reiterated that there was no diagnosis of an in-service TBI.

As to the seizures, the June 2010 VA TBI examiner noted that there was no evidence of seizures or TBI in service.  The doctor noted that the separation of time between the claim of a head injury in April 2004 and the emergence of residuals such as seizures about two years later was not consistent with the current understanding of TBI.  The neurologist stated that residuals would be expected to have emerged in closer temporal proximity to the original TBI, if one had ever occurred.  The examiner opined that in effect, regardless of the nature of the current disability as to the seizure-like symptomatology, there was no relevant disease or injury in service and that there was no nexus between the current postulated disability and any entity in service.  In sum, the examiner concluded that there is no persuasive evidence of any seizures related to service.

Regarding the cognitive impairment, the June 2010 VA TBI examiner noted that despite extensive prompting the Veteran was unable to provide much detail about his cognitive problems.  The doctor added that in contrast to the expectation in TBI, the appellant reported that his cognitive problems have worsened over time.  The neurologist noted that there was no significant evidence of cognitive impairment in the service treatment records.  The examiner stated that there was no objective evidence of cognitive impairment on the neurological examination.  In particular, the doctor reported that although the Saint Louis University Mental Status Exam score was 26 out of 30, the validity of the score was questionable on correlation with the observations made during the examination.  The neurologist reiterated that there was no diagnosis of TBI and concluded that despite the claimant's contention, there was no persuasive evidence of TBI-related cognitive impairment.

VA treatment records reflect that in August 2010 another VA doctor diagnosed traumatic brain injury and a VA speech language pathologist noted that the Veteran had a history of traumatic brain injury and mental and behavioral health issues that were likely contributing to his decreased cognition.

Medical treatise information submitted by the Veteran shows that seizures can occur many years after a traumatic brain injury.  In particular, Cecil Textbook of Medicine, 17th ed., states that chronic posttraumatic seizures usually have a delayed onset, most often beginning six to twelve months following injury and occasionally starting even many years later.

This case turns on whether the Board gives greater weight to the June 2010 VA TBI examiner's opinion or the opinions of the Veteran's treating medical professionals.  The VA examiner's basis for finding that the Veteran did not have an in-service TBI included the absence of any indication of a TBI in the service treatment record.  The VA examiner also found that the buddy statements did not support a finding of TBI.  The Board finds it significant, however, that Dr. B. found that the claimant's inability to provide details and his acting differently for days and weeks following the attack as reported in the buddy statements were consistent with a TBI.  Thus, there is conflicting evidence on the significance of the buddy statements.  In addition, the VA examiner's opinion is also predicated on the premise that residual problems from a TBI would not be expected to emerge two years after the occurrence of a TBI.  The Veteran has submitted medical treatise evidence challenging that premise, to include a definition of chronic posttraumatic seizures from Cecil Textbook of Medicine, 17th ed., showing that this disorder occasionally starts even many years after the initial trauma.  Therefore, the evidence is at least in equipoise as to whether the Veteran suffered an in-service TBI.  Resolving doubt in his favor, the Board accepts that a TBI occurred.

Having established that the Veteran had an in-service TBI, the next matter is what are the current residuals.  Turning first to the headaches, VA treating doctors, Dr. M. and Dr. B., have in essence related the headaches to the TBI whereas the June 2010 VA examiner did not on the basis of the time period between the in-service injury in 2004 and the reporting of headaches in 2006.  However, the Veteran reported to the June 2010 VA TBI examiner and the June 2010 VA general medical examiner that he has had headaches since his injury in 2004 and since his discharge in 2005, respectively.  It is unclear whether the Veteran meant that he had had headaches continuously since either the in-service head injury in 2004 or separation from service in 2005 or that his headaches merely started during the current time period after the 2004 in-service head injury or the 2005 separation from service.  In any event, the evidence is in equipoise as to whether the headache disorder is a TBI residual.

As for the seizures or seizure-like disorder, the overwhelming majority of medical professionals diagnosed a seizure or seizure-like disorder.   Thus, the weight of evidence shows that the Veteran has a current seizure or seizure-like disorder.  The June 2010 VA TBI examiner opined that the disorder was not a residual of a TBI because the current consensus on when post-TBI seizures begin is less than two years.  VA treating doctors, Dr. M. and Dr. B., have in essence and explicitly, respectively, related the seizures or seizure-like disorder to the TBI and a VA psychiatrist also noted that the appellant had seizure-like episodes being post-TBI.  The Veteran has submitted medical treatise evidence challenging the consensus reported by the VA examiner, to include a definition of chronic posttraumatic seizures from Cecil Textbook of Medicine, 17th ed., showing that this disorder occasionally starts even many years after the initial trauma.  In light of the conflicting medical evidence on whether the Veteran's seizure or seizure-like disorder is a residual of TBI in particular and the conflicting medical evidence on when a post-traumatic seizure can initially manifest, the evidence is in equipoise as to whether the seizures or seizure-like disorder is a TBI residual.

Finally, with regard to the cognitive disorder, the June 2010 VA TBI examiner found that there was no objective evidence of cognitive impairment on the neurological examination.  There is, however, much medical evidence, to including testing done by various VA treating medical providers, showing a diagnosis of cognitive disorder as a residual of a TBI.  In light of the conflicting diagnoses as to whether the Veteran has a cognitive disorder, the evidence is in equipoise as to whether he has such a disorder.  In light of that determination, the weight of the evidence shows that the cognitive disorder is a TBI residual.

In sum, the evidence is equipoise as to whether the Veteran has residuals of traumatic brain injury, to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder, from an in-service rocket attack.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.


ORDER

Entitlement to residuals of a traumatic brain injury, to include a headache disorder, a seizure or seizure-like disorder, and a cognitive disorder, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


